DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2010/100205 A2 (WO-205).
Claim 1 in this WO-205 reference describes a process for making a layered silicate that includes the features of:
oC for a time period that may range from 5 to 10 days.  The silicate product my then be separated from the mother liquor, washed and dried (please also note claim 13 in this WO-205), in a manner that seems to meet the limitations described in at least the Applicants’ claims 5, 8, 12, 13 and 14.
Pg. 5 lns. 3-20 in this WO-205 also mentions that the mixture may be pre-prepared by mixing together the silica (or precursor thereof) w/ an aqueous solution containing the tetraalkylammonium compound and stirring the resulting mixture for a period of time ranging from 0.1 to 10 hours at a temperature that may range from 10 to 40 oC, and then removing (some?) of the water from this preliminary mixture by heating it to a temperature that may range from 60 to 85 oC, which seems to meet the limitations described in at least the Applicants’ dependent claims 9 and 10.
Pg. 16 lns. 15-16 mentions that the source of the silica may be “wet process” silica or “dry process” silica or colloidal silica, which seems to meet the limitations described in at least the Applicants’ dependent claim 6.
Claim 3 in this WO-205 also mentions that the molar ratios of the silica : tetraalkylammonium compound : water present in the mixture may range from 1 : (0.45 to 0.55) : (9.5 to 10.5), which seems to meet the molar ratio criteria specified in at least the Applicants’ dependent claims 7 and 11.
Claim 22 in this WO-205 also mentions that the silicate product may be useful as a catalyst or a catalyst support, which seems to meet the limitations described in at least the Applicants’ dependent claim 15.



Allowable Subject Matter
The Applicants’ independent claim 1 as well as the claims directly or indirectly dependent thereon (i. e. claims 2-4 and 16-20) have been allowed over this WO 2010/100205 A2 because this WO 2010/100205 A2 does not teach or suggest that the silicate product exhibits reflections at 2-theta values that include 5.3; 8.6; 9.8; 21.7 and 22.7 (as embraced in the scope of at least the Applicants’ independent claim 1).

References Made of Record
The following additional references from the search of the U. S. examiner are also made of record:
US 2021/0069686 A1; US 2019/0217384 A1; US 2013/0296159 A1; U. S. Pat. 10,266,417 B2 and also U. S. Pat. 10,723,631 B2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736